Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-73, 75, 79, 80, and 82-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to disclose how to make the activated carbon having the physical characteristics recited in claims 70-73, 75, and 79-93. No prior art could be found disclosing how to make the spherical activated carbon having the recited physical characteristics including the Gurvich total pore volume, hydrophilicity, and fractal dimension as recited in independent claims 70, 91, and 92, and the water wettability as recited in instant claims 91 and 92. It would require undue experimentation for one of ordinary skill in the art to uncover the exact process steps to make the activated carbon having the recited physical characteristics.
The undue experimentation factors set out in M.P.E.P. 2164.01(a) are as follows:

(B) the invention is chemical in nature since it involves adsorption of chemical species utilizing activated carbon;
(C) the state of the prior art concerning the invention is low with respect to methods of making spherical activated carbons having the recited physical characteristics;
(D) the level of ordinary skill in the art is low with respect to methods of making spherical activated carbons having the recited physical characteristics;;
(E) the level of predictability in the art is inherently low since it involves chemistry;
(F) the inventor provides no direction concerning methods of making spherical activated carbon having the recited physical characteristics;
(G) there are no working examples disclosing how to make the spherical activated carbon having the recited physical characteristics;
(H) it would involve undue experimentation to make the invention based on the content of the disclosure.

Claims 70-73, 75, 79, 80, and 82-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for spherical activated carbon made from sulfonated ion exchange resins of the gel type described on pages 33-35 of the substitute specification filed on 7/1/2019, does not reasonably provide enablement for activated carbon made from any type of starting material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The undue experimentation factors set out in M.P.E.P. 2164.01(a) are as follows:
(A) the breath of independent claims 7, 91, and 92 is high with respect of the chemical composition and structure of the spherical activated carbon;

(C) the state of the prior art concerning the invention is low with respect to the use of activated carbons made from starting materials other than sulfonated gel-type ion exchange resins;
(D) the level of ordinary skill in the art is low with respect to the use of activated carbons made from starting materials other than sulfonated gel-type ion exchange resins;
(E) the level of predictability in the art is inherently low since it involves chemistry;
(F) the inventor provides no direction concerning the use of activated carbons made from starting materials other than sulfonated gel-type ion exchange resins;
(G) there are no working examples employing spherical activated carbons made from starting materials other than sulfonated gel-type ion exchange resins;
(H) it would involve undue experimentation to make the invention based on the content of the disclosure.
This rejection would be withdrawn in the case that independent claims were amended to specify spherical activated carbon made from sulfonated ion exchange resins of the gel type.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 70-73, 75, 79, 80, and 82-93 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schonfeld et al (US 2016/0031722 A1) and von Blucher et al (US 2008/0107589 A1, incorporated by reference by Schonfeld) as evidenced by Blücher et al (US 2015/0157758 A1). 
A rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent to an inherent characteristic. See M.P.E.P. 2112 III..
With respect to claim 70, Schonfeld et al disclose a method including the step of providing an adsorptive filtering unit 1 (see FIG. 3) with at least one particulate adsorbent 15 in the form of a spherical activated carbon (see paragraph 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 127), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 129), the activated carbon having a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized and the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 66-70 of von Blucher et al, incorporated by reference in paragraph 110 of Schonfeld et al), the method being capable of extending the in-service life and the on-
Concerning claim 71, Schonfeld et al include activated carbon having a hydrophilicity, determined as the water vapor adsorption such that at a given partial pressure P/P0 of 0.6, not more than 25% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it is made in the same way as disclosed by applicant.
Concerning claim 72, Schonfeld et al include activated carbon having a hydrophilicity, determined as the water vapor adsorption, such that at a given partial pressure P/P0 of 0.6, of .1% to 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it is made in the same way as disclosed by applicant (see paragraph 110 and paragraphs 66-73 of von Blucher et al).
Regarding claim 73, Schonfeld et al disclose the filtering unit as being brought into contact with a fluidic medium to be treated (e.g., water W, see FIG. 3 and paragraph 171).
Concerning claim 75, Schonfeld et al disclose the activated carbon as being in the form of a loose bed 15 (see FIG. 3 and paragraph 171).
Regarding claim 79, Schonfeld et al disclose activated carbon has a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6 the activated carbon has adsorbed a water vapor quantity (H2O volume) Vads(H20) which, based on the weight of the activated carbon, is in the range from 10 cm3/g to 200 cm3/g since it is made in the same way as disclosed by applicant (see paragraph 110 and US 2008/107589 A1).
0 of from 0.1 to 0.6 0.05% to 30% of the maximum water vapor adsorption capacity of the activated carbon is exhausted or utilized or wherein in a given partial pressure range p/pO of 0.1 to 0.6 0.05% to 30% of the maximum water vapor saturation loading of the activated carbon is reached since it is made in the same way as disclosed by applicant (see paragraph 110 and US 2008/107589 A1).
Concerning claim 82, Schonfeld et al disclose activated carbon has a fractal dimension of open porosity in the range from 2.2 to 2.9 since it is made in the same way as disclosed by applicant (see paragraph 110 and paragraphs 66-73 of von Blucher et al).
As to claim 83, Schonfeld et al disclose activated carbon is obtainable by carbonizing and then activating a synthetic starting material based on organic polymers (see paragraph 110 and paragraph 66 of von Blucher et al).
Regarding claim 84, Schonfeld et al disclose activated carbon obtained from a starting material based on organic polymers selected among sulfonated organic polymers based on divinylbenzene-crosslinked polystyrene (see paragraph 110 and paragraph 66 of von Blucher et al).
As to claim 85, Schonfeld et al disclose a polymer-based spherical activated carbon (PBSAC) as being used as activated carbon (see paragraph 110 and paragraph 66 of von Blucher et al).
Concerning claim 86, Schonfeld et al disclose 60% to 90% of the Gurvich total pore volume of the activated carbon as being formed by pores having pore diameters of not more than 50 nm (see paragraph 129).
Regarding claim 87, Schonfeld et al disclose 5% to 80% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters in the range from 2 nm to 50 nm (see paragraph 129).

As to claim 89, Schonfeld et al disclose activated carbon having a particle diameter in the range from 0.01 mm to 2.5 mm (see paragraph 114).
Regarding claim 90, Schonfeld et al disclose activated carbon has an abrasion hardness of not less than 92% (see paragraph 118) and a water wettability in the range from 35% to 90% since it is made in the same way as disclosed by applicant (see paragraph 110 and paragraph 66 of von Blucher et al).
With respect to claim 91, Schonfeld et al disclose a method including the step of providing an adsorptive filtering unit 1 (see FIG. 3) with at least one particulate adsorbent 15 in the form of a spherical activated carbon (see paragraph 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 127), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 129), the activated carbon having a hydrophilicity, determined as the water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized and the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 and a water wettability in the range of 35 to 90% since it is made in the same way as disclosed by applicant (see paragraphs 66-70 of von Blucher et al, incorporated by reference in paragraph 110 of Schonfeld et al), the method being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same steps to the extent recited in the claim (i.e., the step of providing a filtering unit with activated carbon made in the same way as disclosed by applicant) and because it is known the art that synthetic 
With respect to claim 92, Schonfeld et al disclose a method including the step of providing an adsorptive filtering unit 1 (see FIG. 3) with at least one particulate adsorbent 15 in the form of a spherical activated carbon (see paragraph 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 127), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 129), the activated carbon having a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it is made in the same way as disclosed by applicant (see paragraphs 66-70 of von Blucher et al, incorporated by reference in paragraph 110 of Schonfeld et al), the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 (see paragraph 110 and paragraph 66 of von Blucher et al), the activated carbon having an ash content of not more than 1 wt% based on the activated carbon (see paragraph 61 of von Blucher et al), and the activated carbon having a water wettability in the range of 35% to 90% since it is made in the same way as disclosed by applicant (see paragraph 110 and paragraph 66 of von Blucher et al)., the method being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same steps to the extent recited in the claim (i.e., the step of providing a filter unit with activated carbon made in the same way as disclosed by applicant) and because it is known the art that synthetic spherical activated carbon has antimicrobial properties (see paragraphs 77-95 of US 2015/0157758 A1 to Blücher et al).
With respect to claim 93, Schonfeld et al disclose a method including the step of providing an adsorptive filtering unit 1 (see FIG. 3) with at least one particulate adsorbent 15 in 0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized and the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 66-70 of von Blucher et al, incorporated by reference in paragraph 110 of Schonfeld et al), the filtering unit being brought into contact with water (see FIG. 3 and paragraph 171 of Schonfeld et al) the method being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same steps to the extent recited in the claim (i.e., providing a filtering unit with activated carbon and bringing the filter unit into contact with water) and is made in the same way as disclosed by applicant and because it is known the art that synthetic spherical activated carbon has antimicrobial properties (see paragraphs 77-95 of US 2015/0157758 A1 to Blücher et al).
The above rejection based on Schonfeld et al would be withdrawn upon applicant’s filing of a statement invoking the prior art exception under AIA 102(b)(2)(C) to AIA  35 U.S.C. 102(a)(2) (Common Ownership or Obligation to Assignment). See M.P.E.P. 2154.02(c).

 Claims 70-73, 75, 79, 80, and 82-93 are rejected under 35 U.S.C. 103 as obvious over Ikuno (US 2011/0297614 A1) in view of Bӧhringer et al (US 2012/0172216 A1).
With respect to claim 70, Ikuno discloses a method for filtering water with an adsorptive filtering unit 4 including the step of providing the adsorptive unit with spherical activated carbon (see the abstract, Figure 1, and paragraph 65). Ikuno fails to specify the Gurvich total 0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized and the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 78-93). It would have been obvious to have substituted the spherical activated carbon of Bӧhringer et al for that employed by Ikuno in order provide the predictable result of purifying water as taught by Bӧhringer et al, the method suggested by Ikuno and Bӧhringer et al being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same steps to the extent recited in the claim (i.e., the step of providing a filtering unit with activated carbon made in the same way as disclosed by applicant). 
Concerning claim 71, Bӧhringer et al include activated carbon having a hydrophilicity, determined as the water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 25% of the maximum water vapor adsorption capacity of the activated carbon is exhausted or utilized since it is made in the same way as disclosed by applicant (see paragraphs 78-93).
Concerning claim 72, Bӧhringer et al include activated carbon having a hydrophilicity, determined as the water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, of .1% to 30% of the maximum water vapor adsorption capacity of the activated carbon is 
Regarding claim 73, Ikuno discloses the filtering unit 4 as being brought into contact with a fluidic medium to be treated (e.g., water W, see FIG. 1 and paragraph 61).
Concerning claim 75, Ikuno discloses the activated carbon as being in the form of a loose bed 15 (see FIG. 3 and paragraph 66).
Regarding claim 79, Bӧhringer et al disclose activated carbon has a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6 the activated carbon has adsorbed a water vapor quantity (H20 volume) Vads(H20) which, based on the weight of the activated carbon, is in the range from 10 cm3/g to 200 cm3/g since it is made in the same way as disclosed by applicant (see paragraphs 78-93).
Concerning claim 80, Bӧhringer et al disclose activated carbon has a hydrophilicity, determined as water vapor adsorption behavior, such that in a given partial pressure range P/P0 of from 0.1 to 0.6 0.05% to 30% of the maximum water vapor adsorption capacity of the activated carbon is exhausted or utilized or wherein in a given partial pressure range p/pO of 0.1 to 0.6 0.05% to 30% of the maximum water vapor saturation loading of the activated carbon is reached since it is made in the same way as disclosed by applicant (see paragraphs 78-93).
	As to claim 81, Bӧhringer et al disclose activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 78-93).
Concerning claim 82, Bӧhringer et al disclose activated carbon has a fractal dimension of open porosity in the range from 2.2 to 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 78-93).
As to claim 83, Bӧhringer et al disclose activated carbon is obtainable by carbonizing and then activating a synthetic or non-naturally based starting material based on organic polymers (see paragraphs 78-93).

As to claim 85, Bӧhringer et al disclose a polymer-based spherical activated carbon (PBSAC) as being used as activated carbon (see paragraphs 78-93).
Concerning claim 86, Bӧhringer et al disclose 60% to 90% of the Gurvich total pore volume of the activated carbon as being formed by pores having pore diameters of not more than 50 nm (see paragraph 68).
Regarding claim 87, Bӧhringer et al disclose 5% to 80% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters in the range from 2 nm to 50 nm (see paragraph 68).
Concerning claim 88, Bӧhringer et al disclose activated carbon having an average pore diameter in the range from 0.5 nm to 55 nm (see paragraph 47).
As to claim 89, Bӧhringer et al disclose activated carbon having a particle diameter in the range from .01-2.0 mm which overlaps with the claimed range of 0.01 mm to 2.5 mm (see paragraph 74).
Regarding claim 90, Bӧhringer et al disclose activated carbon has an abrasion hardness of not less than 92% (see paragraph 66) and a water wettability in the range from 35% to 90% since it is made in the same way as disclosed by applicant (see paragraphs 78-93).
With respect to claim 91, Ikuno discloses a method for filtering water with an adsorptive filtering unit 4 including the step of providing the adsorptive unit with spherical activated carbon (see the abstract, Figure 1, and paragraph 65). Ikuno fails to specify the Gurvich total pore volume, the hydrophilicity, the fractal dimension, and the water wettability of the activated carbon. Bӧhringer et al disclose a spherical activated carbon (see paragraph 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 41), wherein not less than 60% of the Gurvich total pore volume of the activated 0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized, since it is made in the same way as disclosed by applicant (see paragraphs 78-93), the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 78-93), the activated carbon having a water wettability in the range from 35 to 90% since it is made in the same way as disclosed by applicant. It would have been obvious to have substituted the spherical activated carbon of Bӧhringer et al for that employed by Ikuno in order provide the predictable result of purifying water as taught by Bӧhringer et al. It is noted that the method suggested by Ikuno and Bӧhringer et al is considered to be capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same step to the extent recited in the claim (i.e., the step of providing a filtering unit with activated carbon made in the same way as disclosed by applicant). 
With respect to claim 92, Ikuno discloses a method for filtering water with an adsorptive filtering unit 4 including the step of providing the adsorptive unit with spherical activated carbon (see the abstract, Figure 1, and paragraph 65). Ikuno fails to specify the Gurvich total pore volume, the hydrophilicity, the fractal dimension, and the water wettability of the activated carbon. Bӧhringer et al disclose a spherical activated carbon (see paragraph 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 41), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 68), the activated carbon having a hydrophilicity, determined as the water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 30% of the maximum water 
With respect to claim 93, Ikuno discloses a method for filtering water with an adsorptive filtering unit 4 including the step of providing the adsorptive unit with spherical activated carbon (see the abstract, Figure 1, and paragraph 65), the filter unit being brought into contact with water (see FIG. 1 and paragraph 61). Ikuno fails to specify the activated carbon as being obtained by carbonizing and activating a sulfonated gel type ion exchange resin, the Gurvich total pore volume, hydrophilicity, and fractal dimension of the activated carbon. Bӧhringer et al disclose a spherical activated carbon (see paragraph 98), the activated carbon being obtained by carbonizing and activating a sulfonated ion exchange resin of the gel-type (e.g., gel form of ion exchange resin, see paragraph 85 of Bӧhringer et al), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 41), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 68), the activated carbon having a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial 0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized, the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 78-93). It would have been obvious to have substituted the spherical activated carbon of Bӧhringer et al for that employed by Ikuno in order provide the predictable result of purifying water as taught by Bӧhringer et al, the method being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same steps to the extent recited in the claim (i.e., the steps of providing a filtering unit with the activated carbon made in the same way as disclosed by applicant and bringing the filtering unit into contact with water).

Claims 70-73, 75, 79, 80, and 82-92 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Von Blucher et al (US 2008/0108589, which is the pre-grant publication of U.S. Patent 7,737,083) as evidenced by Gardner (US 7,442,237).
A rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent to an inherent characteristic. See M.P.E.P. 2112 III..
With respect to claim 70, von Blucher et al disclose a method including the step of providing an adsorptive filtering unit  (e.g., in order to purify air as disclosed paragraph 78 of von Blucher et al, the filtering unit being well known in the art as evidenced by FIG. 6, lines 6-12 of col. 5, and lines 8-36 of col. 5 of Gardner) with at least one particulate adsorbent in the form of a spherical activated carbon (see paragraph 60), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 36), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore 0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it made in the same manner as disclosed by applicant (see paragraphs 66-73 of US 2008/0108589 to von Blucher et al of which is the pre-grant publication of U.S. Patent 7,737,083 incorporated by reference by applicant in the first full paragraph of page 35 of the substitute specification filed on 7/1/2019), the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 66-70), the method being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and resistance of an adsorptive filtering unit to biocontamination and biofouling as recited in the preamble since it includes the same step to the extent recited in the claim (i.e., the step of providing a filter unit with activated carbon made in the same way as disclosed by applicant).
Concerning claim 71, von Blucher et al include activated carbon having a hydrophilicity, determined as the water vapor adsorption such that at a given partial pressure P/P0 of 0.6, not more than 25% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it is made in the same way as disclosed by applicant.
Concerning claim 72, von Blucher et al include activated carbon having a hydrophilicity, determined as the vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, of .1% to 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it is made in the same way as disclosed by applicant.
Regarding claim 73, von Blucher et al disclose the filtering unit as being brought into contact with a fluidic medium to be treated (e.g., water W, see FIG. 3 and paragraph 171).
Concerning claim 75, arranging the activated carbon in the form of a loose bed is known in the art (see the loose bed of granular activated carbon 120 disposed in FIG. 6 of Gardener).
0 of 0.6 the activated carbon has adsorbed a water vapor quantity (H20 volume) Vads(H20) which, based on the weight of the activated carbon, is in the range from 10 cm3/g to 200 cm3/g since it is made in the same way as disclosed by applicant.
Concerning claim 80, von Blucher et al disclose activated carbon has a hydrophilicity, determined as water vapor adsorption behavior, such that in a given partial pressure range P/P0 of from 0.1 to 0.6 0.05% to 30% of the maximum water vapor adsorption capacity of the activated carbon is exhausted or utilized or wherein in a given partial pressure range p/pO of 0.1 to 0.6 0.05% to 30% of the maximum water vapor saturation loading of the activated carbon is reached since it is made in the same way as disclosed by applicant.
Concerning claim 82, von Blucher et al disclose activated carbon has a fractal dimension of open porosity in the range from 2.2 to 2.9 since it is made in the same way as disclosed by applicant.
As to claim 83, von Blucher et al disclose activated carbon is obtainable by carbonizing and then activating a synthetic starting material based on organic polymers (paragraph 66).
Regarding claim 84, von Blucher et al disclose activated carbon obtained from a starting material based on organic polymers selected among sulfonated organic polymers based on divinylbenzene-crosslinked polystyrene (see paragraph 66).
As to claim 85, von Blucher et al disclose a polymer-based spherical activated carbon (PBSAC) as being used as activated carbon (see paragraphs 66-73).
Concerning claim 86, von Blucher et al disclose 60% to 90% of the Gurvich total pore volume of the activated carbon as being formed by pores having pore diameters of not more than 50 nm (see paragraph 39).

Concerning claim 88, von Blucher et al disclose activated carbon having an average pore diameter in the range from 0.5 nm to 55 nm (e.g., since 90% of the pore volume can include pores having a diameter of 2 nm, see paragraph 39).
As to claim 89, von Blucher et al disclose activated carbon having a particle diameter in the range from 0.01 mm to 2.5 mm (see paragraph 60).
Regarding claim 90, von Blucher et al disclose activated carbon has an abrasion hardness of not less than 92% (see paragraph 97) and a water wettability in the range from 35% to 90% since it is made in the same way as disclosed by applicant.
With respect to claim 91, von Blucher et al disclose a method including the step of providing an adsorptive filtering unit  (e.g., in order to purify air as disclosed paragraph 78, the filtering unit being well known in the art as evidenced by FIG. 6, lines 6-12 of col. 5, and lines 8-36 of col. 5 of Gardner) with at least one particulate adsorbent in the form of a spherical activated carbon (see paragraph 60), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 36), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 39), the activated carbon having a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized since it made in the same manner as disclosed by applicant (see paragraphs 66-73), the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 66-70), and a water wettability in the range of 35 to 90% since it is made in the same way as disclosed by applicant (see paragraphs 66-73 of US 2008/0108589 to von Blucher et al of which 
With respect to claim 92, von Blucher et al disclose a method including the step of providing an adsorptive filtering unit  (e.g., in order to purify air as disclosed paragraph 78, the filtering unit being well known in the art as evidenced by FIG. 6, lines 6-12 of col. 5, and lines 8-36 of col. 5 of Gardner) with at least one particulate adsorbent in the form of a spherical activated carbon (see paragraph 60), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 36), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 39), the activated carbon having a hydrophilicity, determined as water vapor adsorption behavior, such that at a given partial pressure P/P0 of 0.6, not more than 30% of the maximum water vapor adsorption capacity of the activated carbon is utilized and the activated carbon having a fractal dimension of open porosity in the range of not more than 2.9 since it is made in the same way as disclosed by applicant (see paragraphs 66-73 of US 2008/0108589 to von Blucher et al of which is the pre-grant publication of U.S. Patent 7,737,083 incorporated by reference by applicant in the first full paragraph of page 35 of the substitute specification filed on 7/1/2019), the activated carbon having an ash content of not more than 1 wt% based on the activated carbon (see paragraph 61), the activated carbon having a water wettability in the range of 35 to 90% since it is made in the same way as disclosed by applicant, the method being capable of extending the in-service life and the on-stream life of an adsorptive filtering unit and for improving and increasing the stability and 

Withdrawn Rejections
The rejection of claim 85 under 35 U.S.C. 112(b) set forth in the office action mailed on 9/11/2020 has been withdrawn in view of applicant’s amendment to the claim filed on 12/11/2020.

Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
Applicant argues that the rejections under 35 U.S.C. 112(a) should be withdrawn since the ability to control physical properties of activated carbons is well understood by one skilled in the art as discussed in paragraph 12 of the Giebelhausen declaration, however, the rejections have been maintained since the declaration fails to provide experimental evidence showing how the spherical activated carbon having the recited pore volume, hydrophilicity, pore volume, fractal dimension, water wettability in a single process using any starting material can be made without undue experimentation. 
Applicant argues that the rejections under 35 U.S.C. 112(a) concerning the method of making the invention should be withdrawn since sulfonated ion exchange gel resin for making the claimed activated carbon is known and commercially available, however, the rejection is maintained since applicant has not disclosed the specific treatment steps required to convert the starting material to activated carbon including, for each step, the required time, temperature, chemicals, and gases required to produce activated carbon possessing the Gurvich total pore volume, the percentage of Gurvich total pore volume formed by pores having the claimed pore 
Applicant argues that the invention is fully enabled since the rejection under 35 U.S.C. 112(a) of claim 93 was withdrawn, however, the withdrawn rejection was based upon the scope of enablement concerning the specific type of activated carbon employed and not upon a scope of enablement concerning how the specific activated carbon is made. 
Applicant’s argument that Schonfeld et al (US 2016/0031722), which incorporates subject matter by reference from von Blücher (U.S. 2008/0107589 and U.S. 7,737,083), does not disclose activated carbon having the recited physical properties is not considered persuasive since applicant has not provided experimental evidence showing that any of activated carbon employed by Schonfeld et al did not have the recited physical properties.
Applicant’s argument that Bӧhringer et al (US 2016/0031722) does not disclose activated carbon having the recited physical properties is not considered persuasive since applicant has not provided experimental evidence showing that any of activated carbon employed by Bӧhringer et al did not have the recited physical properties.
Applicant’s argument that von Blücher (U.S. 2008/0107589) does not disclose activated carbon having the recited physical properties is not considered persuasive since applicant has not provided experimental evidence showing that any of activated carbon employed by von Blücher did not have the recited physical properties.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.